PER CURIAM.
Eusebio Alfonso-Jorrin seeks to appeal the district court’s order placing his petition filed pursuant to 28 U.S.C. § 2241 (2000), in abeyance pending the Supreme Court’s decision in Benitez v. Wallis, 337 F.3d 1289 (11th Cir.2003), cert. granted, — U.S. —, 124 S.Ct. 1143, 157 L.Ed.2d 966 (2004). This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Alfonso-Jorrin seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED